[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR COUNSEL FEES FOR COUNSEL FOR THE MINOR CHILDREN AND COUNSEL FOR THE PLAINTIFF CT Page 6420
Counsel for the minor children has submitted a bill for services regarding the visitation dispute totalling $2,972.50 which the court finds to be fair and reasonable. The court orders that this bill be paid equally between the plaintiff and the defendant, with each party paying their one-half by November 1, 1992. The court has also considered the statutory criteria regarding the claim of the plaintiff for counsel fees and denies that request.
Sidney Axelrod, Judge